Case: 12-7149    Document: 26      Page: 1    Filed: 01/30/2013




            NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  FRANK MORENO, JR.,
                   Claimant-Appellant,

                              v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2012-7149
                __________________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in case no. 09-0279, Judge Alan G.
 Lance, Sr.
              __________________________

                      ON MOTION
                __________________________

                         ORDER

     The court construes Frank Moreno, Jr.’s filing as a mo-
 tion for extension of time in order to obtain counsel.

      This court has no procedure to appoint counsel for pro
 se litigants. Mr. Moreno is advised that pro bono counsel
 may be available to veterans for representation at this court
Case: 12-7149         Document: 26    Page: 2   Filed: 01/30/2013




 FRANK MORENO, JR. V SHINSEKI                                 2


 through various assistance programs, including the Federal
 Circuit Bar Association’s Veterans Pro Bono Program.
       Accordingly,
       IT IS ORDERED THAT:

     The motion is granted to the extent that Mr. Moreno
 is given 60 days from the date of this order to obtain
 counsel. If no counsel is obtained the case will proceed as
 per the court’s normal schedule.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

 s26